United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Babylon, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-494
Issued: June 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 2, 2014 appellant, through her attorney, filed a timely appeal from an
August 8, 2013 decision of the Office of Workers’ Compensation Programs (OWCP) denying
her traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a traumatic left knee
injury in the performance of duty.
On appeal, counsel contends that OWCP committed legal error by denying appellant’s
claim as the medical evidence and legal arguments submitted on reconsideration established fact
of injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 9, 2012 appellant, then a 47-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 7, 2012 she twisted her left knee when stepping
from her postal truck. She sought treatment on February 8, 2012 from Dr. Anthony Termini, an
attending osteopathic physician, who diagnosed a possible ruptured popliteal cyst.2 Appellant
stopped work on February 10, 2012.
Dr. Kevin G. Vesey, an attending Board-certified orthopedic surgeon, followed appellant
beginning February 15, 2012. In February 15 and 17, 2012 reports, he provided a history of the
February 7, 2012 injury. On examination, Dr. Vesey found mild effusion of the left knee with
medial joint line tenderness. He diagnosed a Baker’s cyst and possible torn medial meniscus. In
a February 24, 2012 report, Dr. Vesey opined that a magnetic resonance imaging (MRI) scan of
the left knee showed degenerative arthritis and slight degeneration of the “medial meniscus with
a possible slight tear” and a possible ruptured popliteal cyst. He held appellant off work.
In a March 7, 2012 letter, OWCP advised appellant of the additional evidence needed to
establish her claim, including a statement from her doctor explaining the medical reasons why
stepping out of her postal vehicle would cause the claimed knee injury. It afforded her 30 days
to submit such evidence.
In response, appellant submitted a March 16, 2012 report from Dr. Vesey noting
continued medial joint line tenderness and stiffness in the left knee despite participation in
physical therapy. Dr. Vesey opined that she should undergo left knee arthroscopy as she was not
improving. He stated that appellant related “the onset of these symptoms to an on-the-job injury,
where she twisted her knee while getting out of a postal truck. There is good correlation between
the location of [appellant’s] symptoms and the findings of the MRI scan. [T]he history, as given
by [her], supports causal nature of the injury in development of [her] complaint.” Dr. Vesey
requested authorization for arthroscopic medial meniscectomy, debridement and chondroplasty.
By decision dated April 9, 2012, OWCP denied appellant’s claim on the grounds that
causal relationship was not established. It accepted that the February 7, 2012 incident occurred
at the time, place and in the manner alleged. OWCP found, however, that appellant’s physicians
did not provide medical reasoning explaining how stepping out of her postal vehicle on
February 7, 2012 would cause the diagnosed left knee conditions.

2

February 9, 2012 left knee x-rays were negative for fracture and dislocation. A February 9, 2012 sonogram of
the left knee showed a left popliteal cyst extending into the proximal left calf, measuring 6.4 x 1.0 x 2.1 centimeters.
A February 11, 2012 venous Doppler study of the left lower extremity was negative for deep venous thrombosis.

2

In an April 24, 2012 letter, appellant requested a review of the written record. She again
asserted that she sustained an “on-the-job injury do to my stepping out of my truck and twisting
my knee which caused pain and a pop in my knee.” Appellant submitted a February 8, 2012
employing establishment form in which she refused medical attention after reporting her left
knee injury.
A February 20, 2012 MRI scan of the left knee showed mild effusion with “slight
scattered irregular synovial thickening,” a “lobulated posteromedial popliteal cyst” associated
with “edema within the [adjacent] soft tissues posteriorly about the knee extending into the
visualized proximal leg and contiguous with the posteromedial popliteal cyst and possibility of
cyst rupture,” degenerative osteoarthritis of the patellofemoral and medial compartments, slight
degeneration and a possible tear of the posterior horn of the medial meniscus and cystic synovial
proliferation adjacent to the anterior aspect of the medial compartment.
In an April 18, 2012 report, Dr. Vesey stated that appellant had “a causal relationship
being that she twisted her left knee on the date of injury as given by her as February 7, 2012.
Appellant has persistent medial joint line pain” without radiographic evidence of osteoarthritis.
An MRI scan demonstrated subclinical osteoarthritis, insufficient to cause her symptoms.
By decision issued August 23, 2012, an OWCP hearing representative affirmed the
April 9, 2012 decision, finding that Dr. Vesey did not explain how stepping from a postal vehicle
on February 7, 2012 would cause or aggravate any of the diagnosed left knee conditions.
In a September 2, 2012 letter, appellant requested reconsideration. She noted that she
had been off work from February 7 to July 23, 2012 due to left knee pain and April 30, 2012
surgery. Appellant again stopped work on September 7, 2012 pending left knee surgery
scheduled for September 10, 2012. Counsel submitted a May 9, 2013 brief asserting that new
medical evidence from Dr. Vesey was sufficient to establish causal relationship.3 Appellant
submitted additional medical evidence.
In an April 30, 2012 report, Dr. Vesey noted performing a left knee arthroscopy and
partial medial meniscectomy. He diagnosed a medial meniscus tear.
In a March 25, 2013 report, Dr. Vesey noted that appellant “was getting out of her truck
at her job and twisted her left knee on February 7, 2012,” with the onset of pain localized to the
medial joint line. “[Appellant] reported no prior injury to the knee at any time in the past.” He
noted mild, transient left knee symptoms prior to February 7, 2012 for which she received no
evaluation or treatment. Dr. Vesey noted that the very mild, subclinical osteoarthritis visible on
MRI scan was of no clinical or symptomatic significance. He explained that on April 30, 2012
arthroscopy he found a “radial tear of the medial meniscus” with “mild degenerative changes
mostly around the patella.” Three weeks after surgery, Dr. Vesey aspirated the Baker’s cyst.
After a return to limited duty from June to August 2012, appellant again stopped work due to
increasing left knee symptoms. Dr. Vesey performed a September 10, 2012 repeat left knee
arthroscopy with “further resection of the medial meniscus and debridement of the
patellofemoral joint, medial femoral condyle.” He also reaspirated the Baker’s cyst. Dr. Vesey
3

On May 20, 2013 OWCP issued a decision approving an attorney’s fee request. This decision is not before the
Board on the present appeal.

3

diagnosed mild osteoarthritis of the left knee and a torn meniscus. He explained that “[t]he torn
meniscus is felt to be related to the trauma sustained when she was getting off her truck. The
osteoarthritis of the knee cannot be explained fully by the traumatic incident.”
By decision issued August 8, 2013, OWCP denied modification on the grounds that the
evidence submitted in support of appellant’s request for reconsideration was insufficient to
warrant modifying the prior decision. It found that Dr. Vesey’s March 25, 2013 report was
speculative due to his use of the term “felt to be” and therefore insufficient to establish causal
relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
that he or she actually experienced the employment incident that is alleged to have occurred.7
An employee has not met his or her burden of proof of establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim.8 Second, the employee must submit sufficient evidence, generally only in the form of
medical evidence, to establish that the employment incident caused a personal injury.9
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.10
4

5 U.S.C. §§ 8101-8193.

5

Joe D. Cameron, 41 ECAB 153 (1989).

6

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

7

Gary J. Watling, 52 ECAB 278 (2001).

8

S.N., Docket No. 12-1222 (issued August 23, 2013); Tia L. Love, 40 ECAB 586, 590 (1989).

9

Deborah L. Beatty, 54 ECAB 340 (2003).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

ANALYSIS
Appellant claimed that she injured her left knee on February 7, 2012 when stepping from
her postal vehicle. OWCP accepted that the February 7, 2012 incident occurred at the time,
place and in the manner alleged. It denied the claim on the grounds that causal relationship was
not established.
Dr. Vesey, appellant’s attending Board-certified orthopedic surgeon, consistently opined
that stepping from the truck on February 7, 2012 caused appellant’s torn left medial meniscus.
He provided a complete, accurate and consistent history of injury in his reports from
February 15, 2012 through March 25, 2013. In February 15, 17, March 16, April 18 and
March 25, 2013 reports, Dr. Vesey stated that, on February 7, 2012, appellant twisted her left
knee while stepping from her postal truck. The Board notes that there is no other medical
opinion or factual statement of record alleging a different mechanism of injury.
Dr. Vesey also provided consistent, detailed support for a causal relationship between the
February 7, 2012 incident and the diagnosed radial medial tear as visualized during April 30 and
September 10, 2012 arthroscopies. He explained that appellant’s left knee pain since its onset on
February 7, 2012 was localized to the medial joint line, indicative of a meniscal tear,
differentiated from subclinical osteoarthritis of the left knee visible on imaging studies. In his
March 16, 2012 report, Dr. Vesey stated that there was “good correlation between the location of
her symptoms and the findings of the MRI scan. [T]he history, as given by [appellant], supports
causal nature of the injury in development of [her] complaint.” Dr. Vesey opined on
March 25, 2013 that “[t]he torn meniscus is felt to be related to the trauma sustained when she
was getting off her truck. The osteoarthritis of the knee cannot be explained fully by the
traumatic incident.” Dr. Vesey thus supports a causal relationship between the February 7, 2012
incident and the left meniscal tear, while explaining that the subclinical osteoarthritis was not
related.
The Board finds that, while Dr. Vesey’s opinion is not sufficiently rationalized11 to meet
appellant’s burden of proof in establishing her claim, there are no opposing medical opinions of
record. Coupled with the consistent history of injury and OWCP’s acceptance of the
February 7, 2012 incident as factual, Dr. Vesey’s reports are of sufficient quality to require
further development of the case by OWCP.12
However, OWCP did not undertake further development of the medical record, such as
referring the record to an OWCP medical adviser or referring appellant for a second opinion
examination. In view of the above evidence, the Board finds that it should have referred the
matter to an appropriate medical specialist to determine whether stepping out of the truck on
February 7, 2012 caused or aggravated a left knee injury.

11

See Frank D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
12

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 280 (1978).

5

Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.13 The case must be remanded to OWCP for preparation of a statement of accepted facts
and referral of the matter to an appropriate medical specialist, consistent with OWCP’s
procedures, to determine whether appellant sustained a left knee injury in the performance of
duty as alleged. Following this and any other development deemed necessary, OWCP shall issue
an appropriate decision in the case.
On appeal, counsel contends that OWCP committed legal error by denying appellant’s
claim as the medical evidence and legal arguments submitted on reconsideration established fact
of injury. As stated, the case is not in posture for decision. The case will be remanded for
further development.
CONCLUSION
The Board finds that the case is not in posture for a decision. The case will be remanded
to OWCP for additional development.

13

Jimmy A. Hammons, 51 ECAB 219 (1999); Marco A. Padilla, 51 ECAB 202 (1999); John W. Butler, 39 ECAB
852 (1988).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 8, 2013 is set aside, and the case remanded for additional
development consistent with this decision and order.
Issued: June 10, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

